Citation Nr: 1537006	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-30 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for a pilonidal cyst.  

2.  Entitlement to an initial rating in excess of 10 percent for sacral arthralgia.  

3.  Entitlement to nonservice-connected pension.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the right lower extremity, to include peroneal mononeuropathy and a right knee disability.  

5.  Entitlement to service connection for a disability of the right lower extremity, to include peroneal mononeuropathy and a right knee disability.  


REPRESENTATION

Appellant represented by:	Andrew November, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2015.  A transcript of that hearing is of record.  

The Board has recharacterized the Veteran's claim of service connection for peroneal mononeuropathy with neuropathic pain as entitlement to service connection for a disability of the right lower extremity, to include peroneal mononeuropathy and a right knee disability, because the claim reasonably contemplates any disability of the right lower extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  In this case, as the underlying claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran in expanding the issue to consider any disability of the lower right extremity.  Accordingly, the issues have been recharacterized as above. 

The issue of entitlement to service connection for a disability of the right lower extremity, to include peroneal mononeuropathy and a right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record, during his May 15, 2015 hearing, the Veteran withdrew his appeal for entitlement to a compensable rating for a pilonidal cyst, entitlement to an initial rating in excess of 10 percent for sacral arthralgia, and entitlement to nonservice-connected pension.  

2.  In a September 1993 rating decision, the RO denied service connection for status post resection of bony mass from right anterior fibula; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

3.  In an April 2002 rating decision, the RO declined to reopen a claim for service connection for status post cyst right knee with resection of bony mass from right anterior fibula; the Veteran began but did not complete an appeal to that decision, nor was any new and material evidence submitted within the appeal period.  

4.  Evidence received since the April 2002 decision which declined to reopen a claim for service connection for status post cyst right knee with resection of bony mass from right anterior fibula relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a disability of the lower right extremity.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for a pilonidal cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for sacral arthralgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

4.  The September 1993 RO decision, which denied, in pertinent part, service connection for status post resection of bony mass from right anterior fibula, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

5.  The April 2002 RO decision, which denied a claim to reopen a claim of service connection for status post cyst right knee with resection of bony mass from right anterior fibula, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

6.  The evidence added to the record since the April 2002 decision is new and material; the claim of service connection for a disability of the right lower extremity, to include peroneal mononeuropathy and a right knee disability, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to entitlement to a compensable rating for a pilonidal cyst, entitlement to an initial rating in excess of 10 percent for sacral arthralgia, and entitlement to a nonservice-connected pension, on the record at his May 2015 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

Claim to Reopen

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable disposition herein of the Veteran's claim to reopen, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection for status post resection of bony mass from right anterior fibula was initially denied by a RO decision in September 1993 on the grounds that VA examination did not show chronic aggravation of the condition that preexisted service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

The denial was confirmed and continued by an April 2002 RO decision on the grounds that new and material evidence had not been received.  The Veteran began, but did not complete, an appeal from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a lay statement from the Veteran that after having surgery on his right leg in service he started having trouble with the leg.  VA has also received a letter from Dr. R.M. stating that it is more likely than not that the physical traumas suffered during service caused, contributed to, and aggravated his leg condition; and a statement from Dr. J.W. that the Veteran's right leg injuries were directly caused by his military service.  

On review, the Board finds that VA has received new and material evidence.  The evidence contains lay statements of pain or trouble with his right leg after service, as well as statements from competent medical professionals that the Veteran's right lower extremity disability was caused or aggravated by service.  The credibility of this evidence is presumed for the purposes of considering whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to nexus.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a disability of the right lower extremity, to include peroneal mononeuropathy and a right knee disability, is reopened, and to this extent only, the appeal is granted. 


REMAND

The Veteran has submitted evidence of an in-service surgery on his right leg, and has also asserted that the cumulative effects of rigorous physical action in service caused a disability to his right leg.  The Veteran's treatment records reveal a diagnosis of peroneal mononeuropathy in his right leg.  The record contains clear and unmistakable evidence in the form of medical records indicating that the Veteran underwent surgery to remove a mass from his right fibula prior to service.  Upon remand, a VA examination should be conducted to provide an opinion as to whether it is clear and unmistakable that the mass on the Veteran's right fibula was aggravated during service, and whether it is at least as likely as not that any right leg disability, to include peroneal mononeuropathy, was caused by or is otherwise related to service.  See McLendon v Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner.  After reviewing the claims file and performing any necessary tests, the examiner is to identify any disabilities of the right lower extremity.  The examiner is then to provide an opinion as to:

(i) Whether it is clear and unmistakable that the mass on the Veteran's right fibula that was treated in 1982 was NOT aggravated (permanently worsened beyond the normal progression) by any event in service;

(ii) Whether it is at least as likely as not (50 percent or greater probability) that any disability of the right lower extremity identified, to include peroneal mononeuropathy, was caused by or is otherwise etiologically related to service.  

Any opinion provided must be supported by a clear rationale.  

2.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


